Title: Draft Letter from the American Peace Commissioners to Bariatinskii and Arkadii Markov, [before 15 July 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry,Bariatinskii, Ivan Sergeevich,Markov, Arkadii
To: 


          Around July 13, the American commissioners had been given to
            understand that mediation by the imperial courts was “a mere formality—a mere
            Compliment, consisting wholly in the Imperial Ministers putting their names & Seals
            to the parchment, & can have no ill effect.” On that basis, and believing that Vergennes was
            in favor of it, Adams drafted the present letter accepting the offer of mediation. Two
            French versions were then prepared: a translation of the draft, which was addressed to
            the Russian mediators, and a similar translation addressed to Mercy-Argenteau, the
            Austrian mediator. The commissioners took the former to Versailles on Tuesday, July 15,
            for Vergennes’ approval. The latter remains among Franklin’s papers at the American
            Philosophical Society.
          Vergennes did approve the letter. The commissioners asked him directly whether engaging
            mediators might not expose them to unwelcome interference, perhaps instigated by the
            British. Vergennes explained that they were free to do as he had done, tell the
            ministers that their mediation would be “accepted” only after the major points were
            settled—in other words, consign them to a ceremonial function. He also pointed out how
            awkward it might be if, during the signing ceremony, the mediators were permitted to
            sign all the treaties but theirs. Involving Russia and Austria,
            moreover, would be a significant public acknowledgment of the United States. Satisfied
            that accepting mediation could be to their advantage, the American commissioners left
            their unsigned letter with Vergennes to be shown to the Russian and Austrian
              ministers. In the meantime, they
            waited for Fox to respond to their treaty proposals.
         
          
            Passy July [blank; i.e., before July 15,]
              1783
          
          To their Excellencies The Prince Bariatinskoy, and Mr De Markoff
            Ministers Plenipotentiary from her Majesty the Empress of all the Russias.
          The Subscribers, Ministers Plenipotentiary, from the United States of America, for
            making Peace with Great Britain, have the Honour to inform the Ministers from Her
            Majesty the Empress of Russia, that the United States of America, on the fifteenth day
            of June 1781 having been informed by his most Christian Majesty, that their Imperial
            Majesties the Emperor of Germany, and the Empress of Russia, actuated by Sentiments of
            Humanity, and a desire to put a Stop to the Calamities of War, had offered their
            Mediation to the belligerent Powers, in order to promote Peace, constituted the
            Subscribers together with the Honourable Henry Laurens and Thomas Jefferson Esquires,
            their Ministers Plenipotentiary, giving and granting to them, or Such of them as Should
            assemble, or in Case of Death, Absence, Indisposition or other Impediment of the others
            to any one of them, full Power and Authority in their Name and on their Behalf, in
            Concurrence with his Most Christian Majesty to accept in due Form the Mediation of their
            Imperial Majesties the Emperor of Germany and the Empress of Russia.
          The Subscribers have also been informed by his Excellency the Comte de Vergennes, that
            his Most Christian Majesty and his Britannic Majesty, have accepted the Mediation of
            their Imperial Majesties in the definitive Treaty of Peace about to be concluded between
            those Powers.
          
          The Subscribers therefore in the absence of the Honourable Henry Laurens and Thomas
            Jefferson, have the Honour to inform your Excellencies that by Virtue of their
            Commission aforesaid Copy of which is inclosed, they are ready in Behalf of the Said
            United States of America to accept the Mediation of their Imperial Majesties in the
            definitive Treaty of Peace to be concluded between his Britannic Majesty and the Said
            States.
          Signed.
        